Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed March 10, 2022, has been entered in the application. Claims 1-3 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fukawatase et al. (US 2010/0133798). Fukawatase et al. teach an air bag apparatus including a bag-shaped airbag body (10, 14), having a vent hole (32), a lid body (16) disposed outside the main bag body, a connecting member (18) disposed in an interior of the bag body having one end joined to the air bag main body (18B), and another end is joined to the lid body (18A), and which draws a part of the lid body toward the interior of the air bag when the airbag body is fully inflated and deployed (see figures 2, 3), an end-to-end length of the connecting member set such that a clearance is formed between the vent hole and lid so as to maintain air communication between the interior of the air bag main body and an exterior of the apparatus when the lid is drawn toward the main body (¶0053: “and the opening area of each of the vent holes 32 does not exist (or is held small)” – note that this reference anticipates either a complete closure “area…does not exist” or a small opening “(or is held small)”), the air bag having a maximum volume when fully inflated and deployed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase et al. (cited above). The reference to Fukawatase et al. is discussed above and in teaching the connecting member as having a length approximately the same as a distance between the joining portion between the member and the bag, and the vent-hole center, the reference does not specifically teach that the length of the connecting member is longer than a distance from the joining portion between the connecting member and the bag, and a hold center of the vent hole. In that it is well understood o be desirable to ensure a robust connection between the connecting member and lid body, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the length of the connecting member as being greater than the distance between the joining portion between the member and the bag, and the vent-hole center for the purpose of ensuring a degree of overlap where the connecting member is joined to the lid body (e.g., by extending it along the entire length of the lid, and thus past the center of the vent opening), for the purpose of ensuring that the connecting member does not become unexpectedly or undesirably detached from the lid, for example during the deployment of the bag and/or through the possible shifting of other elements in the vehicle cabin at the time of a collision.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the material which applicant has added to claim 1, note that Fukawatase et al., now applied in direct response to applicant’s amendment, teach an arrangement where the holding of the lid body proximate the opening 32 reduced the opening such that (a) it is fully closed or (b) it has a small opening (¶0053: “and the opening area of each of the vent holes 32 does not exist (or is held small)”), the small opening condition reasonably not seen as a completely closed opening, and which small opening would allow the maintenance of air communication between the interior and exterior as now claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616